
	

114 HR 2912 RH: Centennial Monetary Commission Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 252
		114th CONGRESS
		1st Session
		H. R. 2912
		[Report No. 114–331]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Brady of Texas (for himself, Mr. Jones, Mr. Mullin, Mr. Blum, Mr. McClintock, Mr. Burgess, Mr. Labrador, Mr. Farenthold, Mr. Pearce, Mr. Smith of Texas, Mr. Mulvaney, Mr. Jordan, Mr. Joyce, Mr. Rothfus, Mr. Duncan of South Carolina, Mr. Flores, Ms. Jenkins of Kansas, Mr. Neugebauer, Mrs. Lummis, Mr. McCaul, Mr. Gohmert, Mr. Renacci, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			November 16, 2015
			Additional sponsors: Mr. Cramer, Mr. Bridenstine, Ms. Granger, Ms. Foxx, Mr. Sam Johnson of Texas, Mr. Rokita, Mr. Olson, Mr. Brat, Mr. Russell, and Mr. Austin Scott of Georgia
		
		
			November 16, 2015
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To establish a commission to examine the United States monetary policy, evaluate alternative
			 monetary regimes, and recommend a course for monetary policy going
			 forward.
	
	
 1.Short titleThis Act may be cited as the Centennial Monetary Commission Act of 2015. 2.FindingsCongress finds the following:
 (1)The Constitution endows Congress with the power to coin money, regulate the value thereof. (2)Following the financial crisis known as the Panic of 1907, Congress established the National Monetary Commission to provide recommendations for the reform of the financial and monetary systems of the United States.
 (3)Incorporating several of the recommendations of the National Monetary Commission, Congress created the Federal Reserve System in 1913. As currently organized, the Federal Reserve System consists of the Board of Governors in Washington, District of Columbia, and the Federal Reserve Banks organized into 12 districts around the United States. The stockholders of the 12 Federal Reserve Banks include national and certain State-chartered commercial banks, which operate on a fractional reserve basis.
 (4)Originally, Congress gave the Federal Reserve System a monetary mandate to provide an elastic currency, within the context of a gold standard, in response to seasonal fluctuations in the demand for currency.
 (5)Congress also gave the Federal Reserve System a financial stability mandate to serve as the lender of last resort to solvent but illiquid banks during a financial crisis.
 (6)In 1977, Congress changed the monetary mandate of the Federal Reserve System to a dual mandate for maximum employment and stable prices.
 (7)Empirical studies and historical evidence, both within the United States and in other countries, demonstrate that price stability is desirable because both inflation and deflation damage the economy.
 (8)The economic challenge of recent years—most notably the bursting of the housing bubble, the financial crisis of 2008, and the ensuing anemic recovery—have occurred at great cost in terms of lost jobs and output.
 (9)Policymakers are reexamining the structure and functioning of financial institutions and markets to determine what, if any, changes need to be made to place the financial system on a stronger, more sustainable path going forward.
 (10)The Federal Reserve System has taken extraordinary actions in response to the recent economic challenges.
 (11)The Federal Open Market Committee has engaged in multiple rounds of quantitative easing, providing unprecedented liquidity to financial markets, while committing to holding short-term interest rates low for a seemingly indefinite period, and pursuing a policy of credit allocation by purchasing Federal agency debt and mortgage-backed securities.
 (12)In the wake of the recent extraordinary actions of the Federal Reserve System, Congress—consistent with its constitutional responsibilities and as it has done periodically throughout the history of the United States—has once again renewed its examination of monetary policy.
 (13)Central in such examination has been a renewed look at what is the most proper mandate for the Federal Reserve System to conduct monetary policy in the 21st century.
 3.EstablishmentThere is established a commission to be known as the Centennial Monetary Commission (in this Act referred to as the Commission). 4.Duties (a)Study of monetary policyThe Commission shall—
 (1)examine how United States monetary policy since the creation of the Board of Governors of the Federal Reserve System in 1913 has affected the performance of the United States economy in terms of output, employment, prices, and financial stability over time;
 (2)evaluate various operational regimes under which the Board of Governors of the Federal Reserve System and the Federal Open Market Committee may conduct monetary policy in terms achieving the maximum sustainable level of output and employment and price stability over the long term, including—
 (A)discretion in determining monetary policy without an operational regime; (B)price level targeting;
 (C)inflation rate targeting; (D)nominal gross domestic product targeting (both level and growth rate);
 (E)the use of monetary policy rules; and (F)the gold standard;
 (3)evaluate the use of macro-prudential supervision and regulation as a tool of monetary policy in terms of achieving the maximum sustainable level of output and employment and price stability over the long term;
 (4)evaluate the use of the lender-of-last-resort function of the Board of Governors of the Federal Reserve System as a tool of monetary policy in terms of achieving the maximum sustainable level of output and employment and price stability over the long term; and
 (5)recommend a course for United States monetary policy going forward, including— (A)the legislative mandate;
 (B)the operational regime; (C)the securities used in open market operations; and
 (D)transparency issues. (b)Report on monetary policyNot later than December 1, 2016, the Commission shall submit to Congress and make publicly available a report containing a statement of the findings and conclusions of the Commission in carrying out the study under subsection (a), together with the recommendations the Commission considers appropriate.
			5.Membership
			(a)Number and appointment
 (1)Appointed voting membersThe Commission shall contain 12 voting members as follows: (A)Six members appointed by the Speaker of the House of Representatives, with four members from the majority party and two members from the minority party.
 (B)Six members appointed by the President Pro Tempore of the Senate, with four members from the majority party and two members from the minority party.
 (2)ChairmanThe Speaker of the House of Representatives and the majority leader of the Senate shall jointly designate one of the members of the Commission as Chairman.
 (3)Non-voting membersThe Commission shall contain 2 non-voting members as follows: (A)One member appointed by the Secretary of the Treasury.
 (B)One member who is the president of a district Federal reserve bank appointed by the Chair of the Board of Governors of the Federal Reserve System.
 (b)Period of AppointmentEach member shall be appointed for the life of the Commission. (c)Timing of appointmentAll members of the Commission shall be appointed not before January 5, 2015, and not later than 30 days after the date of the enactment of this Act.
 (d)VacanciesA vacancy in the Commission shall not affect its powers, and shall be filled in the manner in which the original appointment was made.
			(e)Meetings
 (1)Initial meetingThe Commission shall hold its initial meeting and begin the operations of the Commission as soon as is practicable.
 (2)Further MeetingsThe Commission shall meet upon the call of the Chair or a majority of its members. (f)QuorumSeven voting members of the Commission shall constitute a quorum but a lesser number may hold hearings.
 (g)Member of Congress DefinedIn this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 6.Powers (a)Hearings and sessionsThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, receive evidence, or administer oaths as the Commission or such subcommittee or member thereof considers appropriate.
 (b)Contract authorityTo the extent or in the amounts provided in advance in appropriation Acts, the Commission may contract with and compensate government and private agencies or persons to enable the Commission to discharge its duties under this Act, without regard to section 3709 of the Revised Statutes (41 U.S.C. 5).
			(c)Obtaining official data
 (1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, any information, including suggestions, estimates, or statistics, for the purposes of this Act.
 (2)Requesting official dataThe head of such department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the government shall, to the extent authorized by law, furnish such information upon request made by—
 (A)the Chair; (B)the Chair of any subcommittee created by a majority of the Commission; or
 (C)any member of the Commission designated by a majority of the commission to request such information.
					(d)Assistance From Federal Agencies
 (1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the functions of the Commission.
 (2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), at the request of the Commission, departments and agencies of the United States shall provide such services, funds, facilities, staff, and other support services as may be authorized by law.
 (e)Postal serviceThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
			7.Commission personnel
			(a)Appointment and compensation of staff
 (1)In GeneralSubject to rules prescribed by the Commission, the Chair may appoint and fix the pay of the executive director and other personnel as the Chair considers appropriate.
 (2)Applicability of civil service lawsThe staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of level V of the Executive Schedule.
 (b)ConsultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the rate of pay for a person occupying a position at level IV of the Executive Schedule.
 (c)Staff of federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of such department or agency to the Commission to assist it in carrying out its duties under this Act.
			8.Termination
 (a)In generalThe Commission shall terminate on June 1, 2017. (b)Administrative Activities before terminationThe Commission may use the period between the submission of its report and its termination for the purpose of concluding its activities, including providing testimony to the committee of Congress concerning its report.
 9.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act and such sums shall remain available until the date on which the Commission terminates.
		
	
		November 16, 2015
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
